Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attorney Docket Number: AAB412-US111548-239009
Filling Date: 06/29/18
Inventor: Then et al.
Examiner: Bilkis Jahan
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 2014/0138698 A1) in view of Bahl (US 2012/0280281 A1).

Regarding claim 1, Lin discloses a semiconductor device (Fig. 4), comprising:
a Schottky stack 220-240 (Paras. 25-27) including a first layer 230 above a substrate 210 (Para. 26), and a second layer 240 above the first layer 230, wherein the first layer 230 includes an III-V material (Paras. 25-26), and the second layer 240 is a polarization layer (Para. 27, AlInGaN has more polarization);

a Schottky anode 260 (Para. 31) in contact with the second layer 240 to form a Schottky barrier at an interface between the Schottky anode 260 and the second layer of the Schottky stack 240; and

wherein a current is to flow from the Schottky anode  through the Schottky barrier in a vertical direction orthogonal to a surface of the substrate 210, and vertically through the second layer  to the first layer of the Schottky stack, following the first layer of the Schottky stack in a horizontal direction to the cathode 270.

Lin does not explicitly disclose a cathode through the second layer of the Schottky stack and extending into with the first layer of the Schottky stack,
However, Bahl discloses a cathode 110 (Figures 1, 5, Para. 25) through the second layer 106 (Para. 14) of the Schottky stack 104, 106 and extending into with the first layer 104 (Para. 14) of the Schottky stack 104, 106.
Bahl teaches the above modification is used to make first layer direct electrical contact of the device (Para. 42). It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to substitute Lin cathode shape with Bahl cathode shape and arrangement as suggested above to make first layer direct electrical contact of the device (Para. 42).

Regarding claim 2, Lin discloses the semiconductor device of claim 1, wherein the Schottky anode 260 is partially embedded into the second layer 240 of the Schottky stack 220-240.

Regarding claim 3, Lin discloses the semiconductor device of claim 1, wherein the second layer 240 of the Schottky stack includes a material selected from the group consisting of AllnGaN (Para. 27), AlxInyGat-x-yN, and AIN.

Regarding claim 5, Lin discloses the semiconductor device of claim 1, wherein the III-V material of the first layer 230 of the Schottky stack includes a material selected from the group consisting of indium (In), phosphorus (P), gallium (Ga), or arsenic (As), Ge, SiGe, GaAs, InxGa1-xAs, InxGai-x.N where x is between 0 and 1, InSb, GaN (Paras. 25, 26), InAs, GaP, InGaP, and InP.

Regarding claim 6, Lin discloses the semiconductor device of claim 1, wherein the Schottky anode 260 or cathode includes a material selected from the group consisting of titanium (Ti) (Para. 31), molybdenum (Mo), gold (Au), platinum (Pt), aluminum (Al), nickel (Ni), copper (Cu), chromium (Cr), and an alloy of Ti, Mo, Au, Pt, Al Ni, Cu, Cr, TIAIN, HfAIN, or InAlO.

Regarding claim 7, Lin discloses the semiconductor device of claim 1, wherein the substrate 210 includes a material selected from the group consisting of silicon (Para. 26), sapphire, SiC, GaN, and AIN.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 2014/0138698 A1) in view of Bahl (US 2012/0280281 A1) and further in view of Fukazawa et al (US 2017/0236907 A1).

Regarding claim 4, Lin in view of Bahl does not explicitly disclose the semiconductor device of claim 1, wherein the first layer of the Schottky stack includes n-type dopant.
However, Fukuzawa discloses the first layer of the Schottky stack includes n-type dopant 4 (Fig. 1, Para. 40). 
Fukuzawa teaches the above modification is used to improve device quality (Para. 40). It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to substitute Lin in view of Bahl first layer with Fukuzawa n-doped first layer as suggested above to improve device quality (Para. 40).

Regarding claim 8, Lin in view of Bahl does not explicitly disclose the semiconductor device of claim 1, wherein the substrate is a silicon substrate with a (111), (100), or (110) crystal plane as a principal plane.
However, Fukuzawa discloses the substrate is a silicon substrate with a (111), (100), or (110) crystal plane as a principal plane 101a (Fig. 1, Para. 35). Fukuzawa teaches the above modification is used to improve power consumption of the device (Para. 11).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to substitute Lin in view of Bahl substrate with Fukazawa substrate layer as suggested above to improve power consumption of the device (Para. 11).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 2014/0138698 A1) in view of Bahl (US 2012/0280281 A1) and further in view of Chen et al (US 2019/0081167 A1).

Regarding claim 9, Lin in view of Bahl does not explicitly disclose the semiconductor device of claim 1, wherein the Schottky stack further includes a third layer with an III-V material, the third layer of the Schottky stack is between the first layer and the second layer of the Schottky stack, and the cathode 230 is through the third layer of the Schottky stack  and in contact with the first layer of the Schottky stack.

However, Chen discloses the Schottky stack 101-105 (Fig. 9, Paras. 41-43) further includes a third layer 102 (Para. 42) with an III-V material, the third layer 102 of the Schottky stack is between the first layer 101 and the second layer 103-105 of the Schottky stack 101-105, and the cathode 230 is through the third layer 103-105 of the Schottky stack 101-105 and in contact with the first layer 101 of the Schottky stack 101-105.
Chen teaches the above modification is used to improve the current collapse (Para. 47). It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to combine Lin in view of Bahl structure with Chen third layer as suggested above to improve the current collapse (Para. 47).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 2014/0138698 A1) in view of Bahl (US 2012/0280281 A1) and further in view of Sundaram (5,583,348).

Regarding claim 11, Lin in view of Bahl does not explicitly disclose the semiconductor device of claim 1, further comprising:
a Spacer adjacent to a sidewall of the Schottky anode and above the Schottky stack.

However, Sundaram discloses a Spacer 37 (Fig. 1, col. 4, line 59) adjacent to a sidewall of the Schottky anode 21 (col. 4, line 52) and above the Schottky stack 10 (col. 4, line 42). Sundaram teaches the above modification is used to protect the anode structure 21 (Fig. 1).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to combine Lin in view of Bahl structure with Sundaram spacer layer as suggested above to protect the anode structure 21 (Fig. 1).

Claims 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Dutta et al (US 2019/0341381 A1) in view of Lin et al (US 2014/0138698 A1) and Bahl (US 2012/0280281 A1).

Regarding claim 22, Dutta discloses a computing device (Fig. 6), comprising: a processor (Para. 48); and a memory device (Para. 49) coupled to the processor (Paras. 47-49), wherein the memory device or the processor includes a Schottky diode (Fig. 1, Para. 20). 

Dutta does not explicitly disclose the Schottky diode comprising: a Schottky stack including a first layer above a substrate, and a second layer above the first layer, wherein the first layer includes an III-V material, and the second layer is a polarization layer; a Schottky anode in contact with the second layer to form a Schottky barrier at an interface between the Schottky anode and the second layer of the Schottky stack; wherein a current is to flow from the Schottky anode through the Schottky barrier in a vertical direction orthogonal to a surface of the substrate, and vertically through the second layer to the first layer of the Schottky stack, following the first layer of the Schottky stack in a horizontal direction to the cathode.

However, Lin discloses a Schottky stack 220-240 (Fig. 4, Paras. 25-26, 27) including a first layer 230 above a substrate 210 (Para. 26), and a second layer 240 above the first layer 230, wherein the first layer 230 includes an III-V material (Paras. 25, 26), and the second layer 240 is a polarization layer (Para. 27, AlInGaN has more polarization); a Schottky anode 260 (Para. 31) in contact with the second layer 240 to form a Schottky barrier at an interface between the Schottky anode 260 and the second layer 240 of the Schottky stack; wherein a current is to flow from the Schottky anode 260 through the Schottky barrier in a vertical direction orthogonal to a surface of the substrate 210, and vertically through the second layer 240 to the first layer 230 of the Schottky stack, following the first layer 230 of the Schottky stack in a horizontal direction to the cathode 270.
Lin teaches the above modification is used to improve switching mode power supply of the device (Para. 2). It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to substitute Dutta schottky barrier diode structure with Lin Schottky barrier diode structure as suggested above to improve switching mode power supply of the device (Para. 2).

Dutta does not explicitly disclose a cathode through the second layer of the Schottky stack and extending into with the first layer of the Schottky stack.

However, Bahl discloses a cathode 110 (Figures 1, 5, Para. 25) through the second layer 106 (Para. 14) of the Schottky stack 104, 106 and extending into with the first layer 104 (Para. 14) of the Schottky stack 104, 106.
Bahl teaches the above modification is used to make first layer direct electrical contact of the device (Para. 42). It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to substitute Dutta cathode shape with Bahl cathode shape and arrangement as suggested above to make first layer direct electrical contact of the device (Para. 42).

Regarding claim 25, Dutta further discloses the computing device of claim 22, wherein the computing device is a device selected from the group consisting of a wearable device or a mobile computing device (Para. 46), the wearable device or the mobile computing device including one or more of an antenna, a touchscreen controller, a battery, an audio codec, a video codec, a power amplifier, a global positioning system (GPS) device, a compass, a Geiger counter, an accelerometer, a gyroscope, a speaker, and a camera coupled with the processor.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Dutta et al (US 2019/0341381 A1) in view of Lin et al (US 2014/0138698 A1), Bahl (US 2012/0280281 A1) and further in view of Fukazawa et al (US 2017/0236907 A1).

Regarding claim 24, Dutta in view of Lin, Bahl do not explicitly disclose the computing device of claim 22, wherein the first layer of the Schottky stack includes n-type dopant, and the HI-V material of the first layer of the Schottky stack includes a material selected from the group consisting of indium (In), phosphorus (P), gallium (Ga), or arsenic (As), Ge, SiGe, GaAs, InxGai-xAs, InxGai-xN where x is between 0 and 1, InSb, GaN, InAs, GaP, InGaP, and InP. 

However, Fukuzawa discloses the first layer of the Schottky stack includes n-type dopant 4 (Fig. 1, Para. 40), and the HI-V material of the first layer 4 of the Schottky stack 2-7 (Paras. 38, 44-48) includes a material selected from the group consisting of indium (In), phosphorus (P), gallium (Ga), or arsenic (As), Ge, SiGe, GaAs, InxGai-xAs, InxGai-xN where x is between 0 and 1, InSb, GaN (Para. 40), InAs, GaP, InGaP, and InP.
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to substitute Dutta in view of Lin, Bahl first layer with Fukuzawa n-doped first layer as suggested above to improve device quality (Para. 40).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 11, 22, 24-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim 26 is allowed.
Claims 10, 12-13 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILKIS JAHAN whose telephone number is (571)270-5022. The examiner can normally be reached Monday-Friday, 8:00 am-5 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BILKIS JAHAN/Primary Examiner, Art Unit 2896